Citation Nr: 0610655	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  99-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome with diarrhea, to include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1989 to 
April 1993, including service in Southwest Asia from November 
1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Roanoke RO which denied service connection for aching muscle 
and joints, dry cough due to allergies, irritable bowel 
syndrome with diarrhea, headaches, and mood swings.  The RO 
denied the claims on a direct basis as well as under the laws 
pertaining to undiagnosed illnesses.  

In June 2003, the veteran submitted a written statement in 
which he withdrew his appeal of the claims of service 
connection for aching joints and muscles, as well as his 
appeal of the claim of service connection for migraine 
headaches.

In July 2003, the Board granted service connection for 
seasonal allergic rhinitis and remanded the veteran's claims 
of service connection for irritable bowel syndrome and for 
mood swings and memory loss for further development and 
adjudication.  In a May 2005 statement, the veteran withdrew 
his claim for all mental disorders including mood swings and 
memory loss.  The veteran's claim for irritable bowel 
syndrome is now again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

When this claim was previously before the Board in July 2003, 
the matter was remanded for further development.  In doing 
so, the Board directed that the RO make arrangements with the 
appropriate VA medical facility for the veteran to be 
afforded a gastrointestinal examination to determine whether 
the veteran has irritable bowel syndrome which was incurred 
in service; or 2) whether his irritable bowel syndrome is 
considered an unexplained chronic multisymptom illness which 
is defined by a cluster of signs or symptoms.  The veteran 
was afforded a VA examination in July 2005 and the veteran 
was diagnosed with irritable bowel syndrome.  The examiner 
stated that the veteran's irritable bowel syndrome is not an 
unexplained condition of multisystem illness, but rather 
diagnosed irritable bowel syndrome.  The examiner also 
indicated that the veteran reported that this condition 
started in service, and stated that the veteran did not 
receive a workup and evaluation for his symptoms in the 
military.  This, the examiner stated, meant that the 
veteran's condition was not detected until after his 
discharge from the military.  The examiner, however, offered 
no opinion regarding whether, in his medical opinion, the 
veteran's irritable bowel syndrome had its onset in service.    

In addition, when this matter was remanded, the Board 
requested that the RO contact the veteran and obtain 
information (names, addresses, dates) concerning all VA or 
non-VA examinations and treatment received by him for 
irritable bowel syndrome.  The RO was then to contact the 
medical providers and obtain copies of all related medical 
records.  In this regard, the Board requested that all 
medical records from Dr. Peter Wong which pertains to 
irritable bowel syndrome must be obtained and associated with 
the claims file.  Afterwards, the RO sent the veteran a 
letter dated in February 2005 requesting that the veteran 
provide the names addresses and approximate dates of 
treatment for all healthcare providers, VA and non-VA, who 
have treated the veteran for irritable bowel syndrome.  The 
RO, however, did not specifically request information or 
records regarding Dr. Peter Wong related to irritable bowel 
syndrome. 

In light of the foregoing, the Board reluctantly concludes 
that this matter must be remanded for compliance with the 
Board's July 2003 remand instructions.  As the Court has 
stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Contact the veteran and obtain 
information (names, addresses, dates) 
concerning all VA or non-VA examinations 
and treatment received by him for 
irritable bowel syndrome.  Thereafter, 
contact the medical providers and obtain 
copies of all related medical records.  
In this regard all medical records from 
Dr. Peter Wong which pertains to 
irritable bowel syndrome must be obtained 
and associated with the claims file.

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
gastrointestinal examination.  Send the 
claims folder to the examiner for review.  
The gastroenterologist should give an 
opinion as to whether the veteran has 
irritable bowel syndrome which was 
incurred in service.  The examiner must 
provide a complete rationale for all 
opinions given and should expressly state 
whether he or she has reviewed the claims 
file, including the veteran's service 
medical records.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






